Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Jordan L. Stott on 02/22/2021. The application has been amended as follows:

1.	(Currently Amended) A system for separating a cut food product, having a plurality of nested food product pieces, into a plurality of food product pieces, the system comprising:
a flow inlet for receiving the cut food product having the plurality of nested food product pieces, the flow inlet is in fluid communication with a discharge of a knife block or a water knife; 
a flow outlet; and
at least one drum connecting the flow inlet and the flow outlet, wherein the flow inlet is oriented to direct the cut food product tangentially into the at least one drum, and the flow inlet and the flow outlet are positioned to create a cyclonic flow path through the , the system including a passageway extending from a first end of the passageway to a second end of the passageway along the cyclonic flow path, the passageway includes a tapered section between the first end and the second end that narrows toward the second end, wherein the system does not include any moving parts within the cyclonic flow path through the at least one drum.

2.	(Previously Presented) The system of claim 1, wherein the cyclonic flow path is configured to impart turbulence and centripetal acceleration to a cut food product having a plurality of nested food product pieces received through the flow inlet and separate the plurality of nested food product pieces into a plurality of food product pieces, substantially each of which are individually separated from one another. 

3.	(Cancelled).

4.	(Previously Presented) The system of claim 1, wherein the flow inlet is oriented to direct the cut food product into the at least one drum at a right angle to a longitudinal axis of the at least one drum. 

5.	(Original) The system of claim 4, wherein the flow inlet is positioned on a top portion of the at least one drum. 

6.	(Currently Amended) The system of claim 1, wherein the at least one drum is a plurality of drums including a first drum and a second drum, the flow inlet being the second end connected to the second drum, the second end of the passageway being tangential to an inner diameter of the second drum. 

7.	(Cancelled). 

8.	(Original) The system of claim 6, wherein the flow inlet is aligned with the flow outlet.

9.	(Original) The system of claim 6, wherein the first drum has an inner diameter of approximately twelve inches.

10.	(Original) The system of claim 9, wherein the first drum has a length of approximately twenty-four inches. 

11.	(Original) The system of claim 6, wherein the first drum includes a first drain valve and the second drum includes a second drain valve. 

12.	(Cancelled). 

A system for separating a cut food product, having a plurality of nested food product pieces, into a plurality of food product pieces, the system comprising:
a flow inlet for receiving the cut food product having the plurality of nested food product pieces, the flow inlet is in fluid communication with a discharge of a knife block or a water knife; 
a flow outlet; and
at least one drum connecting the flow inlet and the flow outlet, wherein the flow inlet is oriented to direct the cut food product tangentially into the at least one drum, and the flow inlet and the flow outlet are positioned to create a cyclonic flow path through the at least one drum, the system including a passageway extending from a first end of the passageway to a second end of the passageway along the cyclonic flow path, the passageway includes a tapered section between the first end and the second end that narrows toward the second end; and
a bypass flow path having a bypass inlet and a bypass outlet, wherein the system is pivotable between a first position and a second position, the flow inlet being aligned with the discharge in the first position and the bypass inlet being aligned with the discharge in the second position. 

14.	(Original) The system of claim 1, wherein the at least one drum has a longitudinal axis that is perpendicular to gravitational forces. 

15.	(Cancelled).

16.	(Cancelled).

17.	(Cancelled).

18.	(Cancelled).

19.	(Cancelled).

20.	(Cancelled).

21.	(Cancelled). 

22.	(Cancelled).

23.	(Cancelled). 

24.	(Cancelled). 

25.	(Currently Amended) A system for separating a cut food product, having a plurality of nested food product pieces, into a plurality of food product pieces, the system comprising:
a plurality of drums, including a first drum and a second drum; 

a flow outlet positioned on the second drum; 
a passageway providing fluid communication from the first drum to the second drum, the passageway having a first end connected to the first drum and a second end connected to the second drum, the second end of the passageway being tangential to an inner diameter of the second drum, the passageway includes a tapered section between the first end and the second end that narrows toward the second end; and
a flow path extending from the flow inlet to the flow outlet through the plurality of drums, wherein the flow path is configured to impart turbulence and centripetal acceleration to a cut food product having a plurality of nested food product pieces received through the flow inlet, wherein the system does not include any moving parts within the flow path through the plurality of drums.  

26.	(Original) The system of claim 25, wherein the flow path is configured to separate the plurality of nested food product pieces into a plurality of food product pieces, substantially each of which are individually separated from one another. 

27.	(Previously Presented) The system of claim 25, wherein the flow inlet is in fluid communication with a discharge of a knife block or a water knife.

.

	The following is an examiner’s statement of reasons for allowance:
	Allowance of claims 1-2, 4-6, 8-11, 13-14, 25-27 is indicated because 
The prior art of record does not anticipate or render fairly obvious in combination to teach all the additional elements of the claimed invention as cited in the independent claims 1 and 25.
The applicant’s argument on Remark filed on 02/18/2021 has been fully considered and it is persuasive, such that Rejection 112a and Rejection 11b are withdrawn. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761